Citation Nr: 1628365	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  09-33 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for a thoracic spine disability for the period prior to March 18, 2010, and an increase in a 20 percent rating for the period thereafter.  

2.  Entitlement to an increase in a 20 percent rating for a cervical spine disability.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to June 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied an increase in a 10 percent rating for a thoracic spine disability (degenerative joint disease of the thoracic spine with muscle spasms) and denied an increase in a 20 percent rating for a cervical spine disability (degenerative joint disease of the cervical spine).  

In September 2008, the Veteran appeared at a personal hearing at the RO.  

A June 2012 RO decision increased the rating for the Veteran's service-connected thoracic spine disability to 20 percent, effective March 18, 2010.  Since that grant does not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In January 2013, the Board remanded this appeal to schedule the Veteran for a Board hearing.  

In June 2014, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  

In October 2014, the Board remanded this appeal for further development.  

The issues have been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This case was previously remanded by the Board in October 2014, partly to schedule the Veteran for a VA examination to determine the extent and severity of his service-connected thoracic spine disability and cervical spine disability, including any associated respective neurological impairment of the upper or lower extremities.  The examiner was to identify all back and neck orthopedic pathology found to be present.  The examiner was also requested to conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and was to describe any pain, weakened movement, excess fatigability, and incoordination present.  The examiner was further requested to, express, to the extent possible, any functional loss in terms of additional degrees of limited motion of the Veteran's back and neck, to include his pain-free range of motion.  

In the October 2014 remand, the Board also directed the examiner to state whether the thoracic spine disability and the cervical spine disability, respectively, had been productive of any incapacitating episodes, and if so, the frequency and duration of those episodes.  Further, the examiner was to discuss the nature and severity of any right and left-sided radiculopathy or neuropathy found to be present and to state whether the Veteran had bowel or bladder problems, or any other neurological impairment, related to his thoracic spine disability and/or cervical spine disability.  

Pursuant to the October 2014 Board remand, the Veteran was afforded a VA back conditions examination in December 2014.  The diagnosis was degenerative arthritis of the thoracolumbar spine.  The examiner reported that the Veteran's range of motion as to his thoracolumbar spine was abnormal or outside the normal range.  The examiner indicated that forward flexion was 0 to 90 degrees; extension was 0 to 10 degrees; right lateral flexion was 0 to 40 degrees; left lateral flexion was 0 to 40 degrees; right lateral rotation was 0 to 5 degrees; and that left lateral flexion was 0 to 5 degrees.  The examiner maintained that Veteran's attempts during the goniometric measurements were likely not committed attempts at revealing his fullest functional capacity.  The examiner also stated that the Veteran had localized tenderness or pain on palpation of the joints and/or soft tissues of the thoracolumbar spine and that he stated that he had pain in the entire spine, but most notably in the mid-lower and lower spine regions when palpated.  

The examiner indicated that the Veteran was able to perform repetitive use testing with at least three repetitions and that there was additional loss of function or range of motion after three repetitions.  It was noted that pain caused the additional functional loss.  The examiner indicated, as to range of motion after three repetitions that forward flexion was 0 to 90 degrees; extension was 0 to 10 degrees; right lateral flexion was 0 to 40 degrees; left lateral flexion was 0 to 40 degrees; right lateral rotation was 0 to 5 degrees; and that left lateral flexion was 0 to 5 degrees.  It was noted that the Veteran was examined immediately after the repetitive use testing.  The examiner indicated that he was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  The examiner stated that the Veteran's likely range of motion far exceeded the measurements on the examination.  The examiner further indicated that the examination contradicted the Veteran's statements describing functional loss during flare-ups.  The examiner maintained that the Veteran had no pathological findings of the spine or nerves innervating each lower extremity that would limit range of motion to the degree presently measured.  

The examiner indicated that pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability during flare-ups.  The examiner specifically indicated that he was able to describe such in terms of the Veteran's range of motion.  However, the examiner again indicated that forward flexion was 0 to 90 degrees; extension was 0 to 10 degrees; right lateral flexion was 0 to 40 degrees; left lateral flexion was 0 to 40 degrees; right lateral rotation was 0 to 5 degrees; and that left lateral flexion was 0 to 5 degrees.  The examiner also specifically indicated that the Veteran did not have guarding or muscle spasms of the thoracolumbar spine.  

The Board observes that the examiner specifically indicated that the Veteran was able to perform repetitive testing with at least three repetitions and that there was additional loss of function or range of motion of the thoracolumbar spine after three repetitions.  The Board notes, however, that examiner just restated that original range of motion provided as to the Veteran's thoracolumbar spine.  The examiner also indicated that pain weakness, fatigability, or incoordination significantly limited the Veteran's functional ability during flare-ups and that he was able to describe such in terms of Veteran's range of motion.  However, the examiner again restated the same ranges of motion as to the thoracolumbar spine.  Therefore, the Board observes that there appears to be inconsistent findings in regard to the range of motion of the Veteran's thoracolumbar spine.  

Additionally, the examiner reported that the Veteran did not have muscle spasms of the thoracolumbar spine.  The Board notes that the Veteran has consistently reported that he had muscle spasms of the thoracolumbar spine and he is actually service-connected for degenerative joint disease of the thoracic spine with muscle spasms.  A prior March 2010 VA spine examination report related that the Veteran had muscles spasms on the right.  Additionally, in a subsequent February 2015 statement, the Veteran specifically indicated that he had severe muscle spasms and cramps and that he often screamed in pain.  Therefore, there appears to be a question as to the current symptomology as to the Veteran's service-connected thoracolumbar spine disability.  

The Veteran was also afforded a VA neck conditions examination report pursuant to the October 2014 Board remand.  The diagnosis was a transverse fracture of C7.  The examiner reported that the Veteran's range of motion as to his cervical spine was abnormal or outside the normal range.  The examiner indicated that forward flexion was 0 to 45 degrees; extension was 0 to 5 degrees; right lateral flexion was 0 to 5 degrees; left lateral flexion was 0 to 5 degrees; right lateral rotation was 0 to 5 degrees; and that left lateral flexion was 0 to 5 degrees.  The examiner stated that the Veteran barely moved his head during the range of motion measurements, but that the non-examination motions of his head and neck far exceeded those measured during the examination.  The examiner also stated that the range of motion itself contributed to functional loss as the pain noted on the examination caused such a functional loss.  The examiner reported that forward flexion, extension, right lateral flexion, left lateral flexion and right lateral rotation all exhibited pain.  

The examiner indicated that the Veteran was able to perform repetitive testing with at least three repetitions and that there was additional loss of function or range of motion after three repetitions.  It was noted that pain caused the functional loss.  However, the examiner reported no changes in the range of motion as to the Veteran's cervical spine.  The examiner did indicate that the Veteran's likely range of motion of the cervical spine far exceeded what was measured at the examination.  The examiner further stated that the examination contradicted the Veteran's statements describing functional loss during flare-ups as the Veteran did not have pathological findings in regard to the cervical spine to physiologically reduce range of motion to a subtle motion on examination, but further on non-examination activities.  

The Board observes that the examiner's findings as to range of motion of the Veteran's cervical spine also appear to be inconsistent.  The examiner stated that there was additional loss of function or range of motion after three repetitions, but then reported no changes in the range of motion for the cervical spine.  The examiner also stated that the Veteran did not have pathological findings to support the range of motion shown on the examination.  The Board notes that there appears to be significant discrepancies with the range of motion of the cervical spine reported pursuant to the examination.  

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the problems with the December 2014 VA back conditions and neck conditions examination reports, respectively, noted above, the Board finds that the development directed pursuant to the October 2014 remand has not been accomplished.  The Board has no choice but to again remand the Veteran's claims for an examination to assess the current nature, extent and severity of his service-connected thoracic spine disability and cervical spine disability.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

As the Veteran's claim for a TDIU is inextricably intertwined with his claims for increased ratings for his service-connected thoracolumbar spine disability and cervical spine disability, those matters must be addressed together on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for thoracic spine problems and cervical spine problems since July 2014.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected thoracic spine disability and cervical spine disability, including any associated respective neurological impairment of the upper or lower extremities.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner must identify all back and neck orthopedic pathology found to be present.  The examiner must conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and must describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's back and neck, to include his pain-free range of motion.  The examiner must specifically indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar and/or cervical spine.  

The examiner must state whether the thoracic spine disability and the cervical spine disability, respectively, have been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner must also discuss the nature and severity of any right and left-sided radiculopathy or neuropathy found to be present and state whether the Veteran has bowel or bladder problems, or any other neurological impairment, related to his thoracic spine disability and/or cervical spine disability.  

The examiner must ask the Veteran to identify his highest education level and his employment history.   

The examiner must describe the occupational impairment (if any) that stems from the Veteran's service-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Then readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

